Title: From Thomas Jefferson to the Senate, 11 January 1803
From: Jefferson, Thomas
To: Senate


          
            Gentlemen of the Senate
            
          
          During the late recess of the Senate, I have granted commissions for the following persons and offices, which commissions will expire at the end of the present session of the Senate. I therefore nominate the same persons to the same offices for reappointment: to wit 
          Rufus King who is Minister Plenipotentiary of the US. at London, to be a Commissioner for the settlement of boundaries between the US. and the British territories East, North, and North-West of the US. 
          George Wentworth of New-Hampshire to be Surveyor for the district of Portsmouth in New Hampshire, & Inspector of the revenue for the same, vice Samuel Adams deceased. 
          William R. Lee of Massachusets, to be Collector for Salem and Beverley in Massachusets, vice Joseph Hiller resigned. 
          
          Joseph Farley of Massachusets, to be Collector for the district of Waldoborough in Massachusets & Inspector of the revenue for the same, vice Joshua Head removed. 
          John Gibaut of Massachusets to be Collector for the district of Gloucester in Massachusets vice William Tuck removed. 
          Joseph Wilson of Massachusets, to be Collector for the district of Marblehead in Massachusets, & Inspector of the revenue for the same, vice Samuel R. Gerry removed. 
          Ralph Cross of Massachusets to be Collector for Newbury port in Massachusets vice Dudley A. Tyng removed. 
          John Swartwout, who was marshal of the former limited district of New York, to be Marshal of the present district of New York. 
          Abraham Bloodgood of New York to be Surveyor for the port of Albany in New York & Inspector of the revenue for the same, vice Henry Bogert resigned.
          Silas Crane of New Jersey who is Collector for the district of Little egg harbour in New Jersey, to be Inspector of the revenue for the same. 
          Oliver Barnet of New Jersey to be Marshal of New Jersey, vice John Heard transferrd 
          John Smith of Pensylvania, who was Marshal of the Eastern district of Pensylvania to be Marshal of Pensylvania. 
          Peter Muhlenburg of Pensylvania to be Collector for the district of Pensylvania, vice George Latimer resigned. 
          Tenche Coxe of Pensylvania, to be Supervisor of the revenue for the district of Pensylvania, vice Peter Muhlenberg transferred. 
          Alexander Scott of Maryland to be Collector for the district of Nanjemoy in Maryland & Inspector of the revenue for the same, vice John C. Jones deceased.
          William White of Virginia, to be Surveyor for the port of East river in Virginia, and Inspector of the revenue for the same.
          Francis Armistead of Virginia to be Collector of East river in Virginia. 
          Joseph Scott of Virginia, who was Marshal of the Eastern district of Virginia to be Marshal of Virginia. 
          John Shore of Virginia to be Collector for Petersburg in Virginia, vice Wm. Heth, removed. 
          Thomas Archer of Virginia to be Collector of Yorktown in Virginia & Inspector of the revenue for the same, vice William Reynolds deceased. 
          John Easson of Virginia to be Surveyor of Smithfield in Virginia, & Inspector of the revenue for the same, vice Thomas Blow resigned. 
          
          John Rowan of N. Carolina, to be Surveyor of Windsor in North Carolina & Inspector of the revenue for the same, vice William Benson deceased. 
          Jehu Nichols of North Carolina to be Surveyor of Tombstone in N. Carolina and Inspector of the revenue for the same. 
          Henry Tooley of North Carolina to be Surveyor of Slade’s creek in N. Carolina and Inspector of the revenue for the same.
          Robert Elliott Cockran of South Carolina to be Marshal of South Carolina vice Charles B. Cockran resigned. 
          Thomas Stuart of Tenissee to be Attorney for the US. in the West district of Tenissee vice William P. Anderson resigned. 
          Robert Anderson New of Kentucky to be Collector of Louisville in Kentucky, and Inspector of the revenue for the same, vice James Mc.Connel removed.
          Griffin Greene of the NorthWestern territory, to be Collector for the district of Marietta in the N. Western territory, & Inspector of the revenue for the same. 
          Joseph Wood of the North-Western territory, to be Register of the land office at Marietta in the said territory vice Peregrine Foster resigned. 
          John Selman of the NorthWestern territory to be Commissioner on Symes’s land-claims vice William Goforth resigned. 
          Daniel Bissell of the Indiana territory to be Collector for Massac in the said territory and Inspector of the revenue for the same, vice William Chribs removed. 
          David Ker of the Missisipi territory, to be third judge of the Missisipi territory, vice Daniel Tilton resigned. 
          James Anderson of South Carolina to be Commercial Agent at Cette in France. 
          Isaac Coxe Barnet of New Jersey to be Commercial Agent at Antwerp. 
          
            Th: Jefferson Jan. 11. 1803
          
        